Name: Commission Regulation (EEC) No 2060/88 of 11 July 1988 amending Regulations (EEC) No 3150/87, (EEC) No 1798/88 and (EEC) No 1825/88 opening standing invitations to tender for the export of cereals held by the interventions agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /3112. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2060/88 of 11 July 1988 amending Regulations (EEC) No 3150/87 , (EEC) No 1798/88 and (EEC) No 1825/88 opening standing invitations to tender for the export of cereals held by the interventions agencies Whereas the management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulations (EEC) No 3150/87, (EEC) No 1798/88 and (EEC) No 1825/88 is hereby replaced by the following : '3 . The last partial invitation to tender shall expire on 27 July 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas the last partial invitation to tender under Commission Regulations (EEC) No 3150/87 (^ as last amended by Regulation (EEC) No 2036/88 (*), (EEC) No 1798/88 f7), as amended by Regulation (EEC) No 1973/88 (8) and (EEC) No 1825/88 (9), as amended by Regulation (EEC) No 1971 /88 (10), should be postponed ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988 , p. 7. O OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 300, 23. 10 . 1987, p. 13 . ( «) OJ No L 179, 9 . 7. 1988, p. 24. O OJ No L 160, 28 . 6. 1988, p. 12. (8) OJ No L 174, 6 . 7. 1988, p. 13 . 0 OJ No L 162, 29. 6. 1988, p. 35. (10) OJ No L 174, 6 . 7. 1988, p. 9 .